Ex Parte Quayle 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7-11, 25-28, 31, 33-34, 36 and 38 in the reply filed on 11 November 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-4, 7-21, 25-28, 31, 33-34 and 36-38 are pending; Claims 12-21 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-4, 7-11, 25-28, 31, 33-34, 36 and 38 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/065417 filed 13 December 2018 which claims benefit US Provisional application 62/597,951 filed 13 December 2017 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08.  It is noted the two foreign applications that are cited have been lined through as they have not been provided.  

Statement Regarding Formal Matters
This application is in condition for allowance except for the following formal matters: 
(I) In the specification, at paragraph 0003, it is acknowledged that an electronic sequence listing was filed in the application.  However, said information regarding said electronic sequence listing is not consistent with the date, etc. of the sequence listing currently filed in the instant application (which was filed 11 June 2020 and not in 2018).  In addition, there does not appear to be a written/paper copy of the sequence listing filed in the instant application.  Thus, it is suggested that the name, file size and date of filing of the electronic sequence listing be updated and to also add a statement that said sequence listing is incorporated into the instant specification in its entirety (there is no need for a statement regarding the paper copy and electronic copy being the same given there is no paper copy that has been filed).
(II) The presence of withdrawn claims 12-21 and 37.  Said claims are not eligible for rejoinder; in addition, they have not been examined and as such, should be cancelled.   
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        07 February 2022